Case 7:20-mj-02298 Document 1 Filed on 10/24/20 in TXSD Pa pied Sfages District Court

 

AQ 91 (Rev S01) Criminal Compl Couthorn District Of Texas

SUP ARE

 

 

 

, FILED
United States District Court OCT 24 2020
SOUTHERN DISTRICT OF TEXAS
. McALLEN. DIVISION David J. Bradley, Clerk
UNITED STATES OF AMERICA ae . .
V. | CRIMINAL COMPLAINT
Ruby Jo. Davila PRINCIPAL. Case: Number:
¥OB: 1991 . ,

United States. M-20-22-77 -M.
(Name and Address:of Defendant)

I, the undersigned complainant being duly swem state the following is true and correct to the best of my’

knowledge-and belief: On or about ‘October, 22, 2020 in ___ Starr ss County, in

the Southern. District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Lesli Carolina Lopez-Mendez,.a citizen and national of
Honduras, Gaily Marilu:Rodas-Lopez,a citizen and national of Guatemala, and Anthonny Franzua Rivera-Quiroz
a-citizen and national Honduras, for a total. of three (3) undocumented aliens, who had.entered the United States
in violation of law, did knowingly transport, of move or attempted to transport said aliens in furtherance of such
violation of law within the United States, thatis, from a location near Roma, Texas to the point of arrest near
Roma, Texas, by way of motor vehicle,

in violation of Title: s United States Code, Section(s). 1324(a)(1)(A)(ii). FELONY
I further state that [ am a(n) U.S. Border Patrol Agent ‘and. that this complaint is based. on the.
following facts:

 

 

On October 22, 2020 Border Patrol Agents working near Roma, Texas were advised by a. Border Patrol camera
operator about a gray sedan picking up. possible illegal aliens near Estrella St. in.Roma, Texas.

Moments later,-an Agent working in the area, saw a gray sedan matching the descriptions.relayed by the camera

eperator. Due to the relayed information,.the agent activated’ his.emergency equipment in order to: perform for a
vehicle-stop and conduct.an immigration inspection on the oceupants.

SEE ATTACHED:

 

Continued on-the attached sheet and made:a part of this complaint: Mes, CJ No
‘Complaint authorized by AUSA A. Castro iSi- Jose E. Olaz
Signature of Complainant

Submitted by reliable electronic means, sworn:to.and attested
telephonically: pér Fed. R..Cr.P.4:1, and: probable cause found on:

 

 

 

Jose E. Diaz Border Patrol Agent
@ R ‘ € 34. Pt Printed Name. of Complainant ,
October 24, 2020 at McAllen, Texas
Date’ City and State

 
   

d. Scott Hacker , U. §. Magistrate Judge

Name and Title of: Judicial Officer Vy, d

 

 

ficial’ Officer
Case 7:20-mj-02298 Document 1 Filed on 10/24/20 in TXSD Page 2 of 3
UNITED STATES DISTRICT COURT ©

SOUTHERN DISTRICT OF TEXAS
NicALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-20) 76-M
RE: Ruby Jo Davila

CONTINUATION:

The vehicle stopped without incident and agents identified the driver as Ruby Jo Davila, a United States
citizen. The three (3) passengers located in the rear passenger seat of the sedan were determined to be illegally
present in the United States. All four (4) occupants inside the vehicle were placed under arrest and transported
to the Rio Grande City Border Patrol station for processing.

Principal Statement:
Ruby Jo Davila, a United States Citizen, was advised of her Miranda Rights, stated she understood her Rights,
and agreed to provide a statement.

Davila stated that the reason she was in Roma was because her aunt bought a house in that area. Davila
claimed that a male subject walked out to her car with a gun and demanded a ride or for her to surrender her
car. Davila stated that the subject entered the vehicle and told her to wait for two (2) females. Davila claimed
that she was cooperative due to the subject having a gun.

Material Witness Statements 1:
Lesli Carolina Lopez-Mendez, a citizen of Guatemala, was advised of her Miranda Rights, stated she
" understood her Rights, and agreed to provide a statement.

Lopez claimed she coordinated her smuggling arrangements and was to pay $2,000 to be smuggled to her final
destination in New York. Mendez added that she rafted across the Rio Grande River, along with two (2) other
subjects, near Roma, Texas. Lopez claimed that she was instructed to walk until she arrived to a road and wait
for a sand in color vehicle. Lopez added that when they arrived to the road, a sand in color vehicle was already
waiting for them. Lopez stated that they got inside the vehicle and the driver instructed them to say that she
was only giving them a ride, if someone asked. Moments later they were stopped by officers. Lopez added that
the driver told the officers that one of the passengers in the back had a gun. Lopez added that nobody had a gun
in the vehicle.

- Lopez identified Ruby Jo Davila as the driver of the vehicle that picked her up.

Material Witness Statements 2:
Gaily Marilu Rodas-Lopez, a citizen of Guatemala, was advised of her Miranda Rights, stated she understood
her Rights, and agreed to provide a statement.

Rodas claimed her brother coordinated her smuggling arrangements and was to pay $2,000 to be smuggled to
her final destination in the United States. Rodas added that she rafted across the Rio Grande River, with two
(2) other people. Rodas stated she was guided by cellualr phone until she arrived to a road and was informed
that a gray in color vehicle was going to pick them up. Rodas added that a gray in color vehicle was already
waiting for them. Rodas stated that they got inside the vehicle and the driver instructed them to say that she
was only giving them a ride, if somebody asks. Moments later, they were stopped by officers. Rodas stated that
the driver told the officers that the male in the back had a gun. Rodas added that nobody had a gun in the
vehicle.

Rodas identified Ruby Jo Davila as the driver of the vehicle that picked her up.

Page 2
 

Case 7:20-mj-02298 Document 1 Filed on 10/24/20 in TXSD Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL. COMPLAINT:

M-20-32/f-m
RE: Ruby Jo Davila

CONTINUATION:

Material Witness Statements 3:
Anthonny Franzua Rivera-Quiroz, a citizen of Honduras, was advised of his Miranda Rights, stated
he understood his Rights, and agreed to provide a statement.

Rivera claimed his parents coordinated his smuggling arrangements and were to pay $11,000 to be
smuggled to his final destination in the United States. Rivera added that he rafted across the Rio
Grande River, with two (2) other people. Rivera claimed that he was guided by callular phone until
he arrived to a road and was informed that a brown in color vehicle was going to pick them up.
Rivera added that a Chevrolet vehicle was already waiting for them. Rivera stated that when he got
close to the vehicle, the driver told him it's here, get in. Rivera stated that they got inside the vehicle
and the driver instructed them to say that she was only giving them a ride, if somebody asks. Rivera
stated that moments later they were stopped by officers. Rivera added that the driver told the

_ Officers that he had a gun. Rivera stated that nobody had a gun in the vehicle.

Rivera identified Ruby Jo Davila as the driver of the vehicle that picked him up.

Page 3
